NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(United States Accredited Investors)

TO:

Monumental Marketing Inc. (the "Company")

7 Jabotinsky Street

Aviv Tower, 46th Floor, Ramat Gan 52520, Israel

Purchase of Shares

1.

Subscription and Terms

 

(a)

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase 800,000 shares (the “Shares”) at a price per Share of US$0.25 (such
subscription and agreement to purchase being the “Subscription”), for an
aggregate purchase price of US$200,000 (the “Subscription Proceeds”). The Shares
are sometimes referred to as the “Securities”.

 

(b)

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Company hereby irrevocably agrees to sell the
Shares to the Subscriber.

 

(c)

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

 

(d)

Subscriber acknowledges that the Company will pay a finders’ fee in cash or
warrants to finders assisting in the Offering.

2.

Payment

 

(a)

All payments shall be paid by certified cheque or bank draft, drawn on a U.S. or
any other chartered bank acceptable to the Company, made payable to the Company.
If the Subscription Proceeds are forwarded or wired to the Company, its agents
or lawyers, those agents or lawyers are authorized to immediately deliver the
Subscription Proceeds to the Company.

 

(b)

Where the Subscription Proceeds are paid to the Company prior to Closing, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares and the Warrants have been issued to the
Subscriber.

3.

Questionnaire and Undertaking and Direction

 

(a)

The Subscriber must complete, sign and return to the Company the following
documents:

 

(i)

one (1) executed copy of this Subscription Agreement; and

 

 


--------------------------------------------------------------------------------



2

 

 

 

(ii)

an Accredited Investor Questionnaire in the form attached as Exhibit A (the
“Questionnaire”).

 

(b)

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.

4.

Closing

 

(a)

Closing of the Offering of the Securities (the “Closing”) shall occur on July
__, 2007 or on such other date as may be determined by the Company (the “Closing
Date”).

 

(b)

The Company may, at its discretion, elect to close the Offering in one or more
closings, in which event the Company may agree with one or more of the
Subscribers (including the Subscriber hereunder) to complete delivery of the
Securities to such Subscriber(s) against payment at any time on or prior to the
Closing Date.

5.

Registration of Securities

 

(a)

At any time while the Securities remain outstanding, the Company intends to
register other securities of the Company (other than on form S-8) then the
Company will notify the Subscriber (the “Registration Notice”) and the
Subscriber may, within 5 business days of the delivery of the Registration
Notice elect to have its Securities included for registration on the intended
registration statement. The Subscriber acknowledges that Rule 415 or
requirements of any broker or dealer who underwrites the future offering may
restrict the number of Securities which may be registered for each Subscriber.

6.

Acknowledgements of Subscriber

 

(a)

The Subscriber acknowledges and agrees that:

 

(i)

none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

 

(ii)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

 

(iii)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission in
compliance, or intended compliance, with applicable securities legislation. If
the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

 

(iv)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Securities hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;

 

 


--------------------------------------------------------------------------------



3

 

 

 

(v)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Subscribers
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s attorney and/or advisor(s);

 

(vi)

by execution of this Subscription Agreement the Subscriber has waived the need
for the Company to communicate its acceptance of the purchase of the Securities
pursuant to this Subscription Agreement;

 

(vii)

all information which the Subscriber has provided to the Company in the
Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

 

(viii)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;

 

(ix)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(x)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(xi)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;

 

(xii)

none of the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

 

(xiii)

it is acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities;

 

(xiv)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators;

 

(xv)

there is no government or other insurance covering any of the Securities; and

 

 


--------------------------------------------------------------------------------



4

 

 

 

(xvi)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

7.

Representations, Warranties and Covenants of the Subscriber

 

(a)

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:

 

(i)

the Subscriber is a U.S. Person;

 

(ii)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(iii)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 

(iv)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

(v)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

 

(vi)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 

(vii)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(viii)

it understands and agrees that none of the Securities have been registered under
the 1933 Act or any state securities laws, and, unless so registered, none may
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons (as defined herein) except pursuant to an exemption from, or in a
transaction not subject to, the Registration Requirements of the 1933 Act and in
each case only in accordance with state securities laws;

 

(ix)

it is purchasing the Securities for its own account for investment purposes only
and not for the account of any other person and not for distribution, assignment
or resale to others, and no other person has a direct or indirect beneficial
interest is such Securities, and the Subscriber has not subdivided his interest
in the Securities with any other person;

 

 


--------------------------------------------------------------------------------



5

 

 

 

(x)

it is able to fend for itself in the Subscription and has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

 

(xi)

if it is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

 

(xii)

it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 6 and 7 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

 

(xiii)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

 

(xiv)

no person has made to the Subscriber any written or oral representations:

 

A.

that any person will resell or repurchase any of the Securities;

 

B.

that any person will refund the purchase price of any of the Securities;

 

C.

as to the future price or value of any of the Securities; or

 

D.

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

 

(b)

In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S and for the purpose of the Subscription
includes any person in the United States.

8.

Acknowledgement and Waiver

 

(a)

The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

9.

Representations and Warranties will be Relied Upon by the Company

 

(a)

The Subscriber acknowledges that the representations and warranties contained
herein are made by it with the intention that they may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Securities under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities legislation.
The Subscriber further agrees that by accepting delivery of the certificates
representing the Securities on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of the

 

 


--------------------------------------------------------------------------------



6

 

Securities and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of such Securities.

10.

Resale Restrictions

 

(a)

The Subscriber acknowledges that any resale of the Securities will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee as set forth in paragraph 7 of this
Subscription Agreement. The Securities may not be offered or sold in the United
States unless registered in accordance with federal securities laws and all
applicable state securities laws or exemptions from such registration
requirements are available.

11.

Legending and Registration of Subject Securities

 

(a)

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”

 

(b)

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

12.

Costs

 

(a)

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber relating to the purchase of the Securities shall be borne by the
Subscriber.

13.

Governing Law

 

(a)

This Subscription Agreement is governed by the laws of the State of Israel. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the State of Israel.

14.

Survival

 

(a)

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Subscriber pursuant hereto.

15.

Assignment

 

(a)

This Subscription Agreement is not transferable or assignable.

 

 


--------------------------------------------------------------------------------



7

 

 

16.

Execution

 

(a)

The Company shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.

17.

Severability

 

(a)

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

18.

Entire Agreement

 

(a)

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

19.

Notices

 

(a)

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the address on
page 9 and notices to the Company shall be directed to it at 7 Jabotinsky
Street, Aviv Tower, 46th Floor, Ramat Gan 52520, Israel, Attention: The.

20.

Counterparts

 

(a)

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.

 

 


--------------------------------------------------------------------------------



8

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date first above mentioned.

DELIVERY INSTRUCTIONS

1.

Delivery - please deliver the Share to:

                                          
                                          
                                          
                                             

                                          
                                          
                                          
                                             

2.

Registration - registration of the Share which are to be delivered at closing
should be made as follows:

                                          
                                          
                                          
                                             

(name)

                                          
                                          
                                          
                                             

(address)

3.

The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber’s purchase of the
Securities as may be required for filing with the appropriate securities
commissions and regulatory authorities.

 

                                                                 

 

 

(Name of Subscriber – Please type or print)

 

 

                                                                       

 

(Signature and, if applicable, Office)

 

 

                                                                 

 

 

(Address of Subscriber)

 

 

                                                                 

 

 

(City, State, and Zip Code of Subscriber)

 

 

                                                                 

 

 

(Country of Subscriber)

 

 

                                                                 

 

 

(Facsimile Number)

 

 

                                                                 

 

 

(Email Address)

 

 

 


--------------------------------------------------------------------------------



 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by MONUMENTAL MARKETING INC.

DATED at __________________________________, the ________ day of
__________________, 2007.

MONUMENTAL MARKETING INC.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE

ONLY U.S. SUBSCRIBERS NEED TO SIGN THIS

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of Monumental
Marketing Inc. (the “Company”). The purpose of this Questionnaire is to assure
the Company that each Subscriber will meet the standards imposed by the 1933 Act
and the appropriate exemptions of applicable state securities laws. The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination. The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(6) of the 1933 Act. This Questionnaire is not an offer of Securities
or any other securities of the Company in any state other than those
specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)

 

                  Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

 

                  Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

 

                  Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

                  Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;

 

                  Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 

                  Category 6

A director or executive officer of the Company;

 

                  Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

 

                  Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

                                          
                                          
                                          
                                                           

                                          
                                          
                                          
                                                           

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of _________________, _______.

If a Corporation, Partnership or Other Entity:

 

If an Individual:


Print of Type Name of Entity

 

Signature of Authorized Signatory

 

Type of Entity

 

Signature

 

Print or Type Name

 

Social Security/Tax I.D. No.

 

 

 

 

 